DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on November 03, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-4, 7, 11-12, and 15-20 have been amended. Accordingly, claims 1-20 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed August 04, 2022, are hereby withdrawn: 
Claim Objections
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each first lug of the plurality of first lugs is cylindrical in shape” (claim 2; Examiner notes that the Applicant’s drawings Figs. 11-14 show the lugs having a cylindrical-like shape because they appear to be conical [which is cylindrical-like], not precisely cylindrical) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-20 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "a plurality of first lugs projecting generally downwardly from the sole bottom surface, and a plurality of second lugs projecting generally downwardly from the sole bottom surface", and the claim also recites “each first lug of the plurality of first lugs projecting perpendicularly from the sole bottom surface along a longitudinal axis of such each first lug... each second lug of the plurality of second lugs projecting perpendicularly from the sole bottom surface along a longitudinal axis of such each second lug" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 18-20, as best can be understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riggs US 4223459.
Regarding Independent Claim 1, Riggs discloses a shoe (Fig. 1) comprising: a sole (Fig. 2, #21); and an upper (Fig. 1, #16) secured to the sole (Col. 1, l. 59-62); the sole having a sole heel end (Fig. 2, #18) and a sole toe end (Fig. 2, #19), the sole extending along a shoe axis (Riggs Annotated Fig. 2) from the sole heel end to the sole toe end (Riggs Annotated Fig. 2), the sole having a lateral side (Riggs Annotated Fig. 2) and a medial side (Riggs Annotated Fig. 2), the lateral side extending from the sole heel end to the sole toe end (Riggs Annotated Fig. 2) and the medial side extending from the sole heel end to the sole toe end (Riggs Annotated Fig. 2), the sole extending transversely from the lateral side to the medial side (Riggs Annotated Fig. 2), the sole including a sole heel region (Riggs Annotated Fig. 2), a sole midfoot region (Riggs Annotated Fig. 2), a sole forefoot region (Riggs Annotated Fig. 2), and a sole toe region (Riggs Annotated Fig. 2), the sole heel region extending longitudinally from the sole heel end to the sole midfoot region (Riggs Annotated Fig. 2), the sole midfoot region extending longitudinally from the sole heel region to the sole forefoot region (Riggs Annotated Fig. 2), the sole forefoot region extending longitudinally from the sole midfoot region to the sole toe region (Riggs Annotated Fig. 2), the sole toe region extending longitudinally from the sole forefoot region to the sole toe end (Riggs Annotated Fig. 2); the sole having a sole bottom surface (Figs. 1-2, #24), a plurality of first lugs (Fig. 3, #28) projecting generally downwardly from the sole bottom surface (Figs. 1-4), and a plurality of second lugs (Fig. 3, #27) projecting generally downwardly from the sole bottom surface (Figs. 1-4); each first lug of the plurality of first lugs projecting perpendicularly from the sole bottom surface (Figs. 1 & 3-4) along a longitudinal axis (Fig. 3, #29) of such each first lug of the plurality of first lugs (Figs. 1 & 3-4), each first lug of the plurality of first lugs having a proximal end (Riggs Annotated Fig. 3) at the sole bottom surface and a distal end (Riggs Annotated Fig. 3) opposite the proximal end (Fig. 3), the distal end of each first lug of the plurality of first lugs having a distal end surface (Riggs Annotated Fig. 3) spaced from the sole bottom surface (Figs. 1-2, Riggs Annotated Fig. 2), the distal end surface of each first lug of the plurality of first lugs facing a first direction (Riggs Annotated Fig. 3) which is oblique (Fig. 3) relative to the longitudinal axis of such each first lug (Fig. 3 shows the first direction is slanted to the longitudinal axis [see Riggs Annotated Fig. 2]); each second lug of the plurality of second lugs projecting perpendicularly from the sole bottom surface (Figs. 1 & 3-4) along a longitudinal axis (Fig. 3, #29) of such each second lug of the plurality of second lugs, each second lug having a proximal end (Fig. 4, #26A) at the sole bottom surface and a distal end (Fig. 4, #27A) opposite the proximal end (Fig. 4), the distal end of each second lug of the plurality of second lugs having a distal end surface (Riggs Annotated Fig. 3) spaced from the sole bottom surface (Figs. 1-2), the distal end surface of each second lug of the plurality of second lugs facing a second direction (Riggs Annotated Fig. 3) which is oblique (Riggs Annotated Fig. 3) relative to the longitudinal axis of such each second lug of the plurality of second lugs (Fig. 3 shows the second direction is slanted to the longitudinal axis [see Riggs Annotated Fig. 2); the second direction being different from the first direction (Fig. 3 shows the two directions are different).
Regarding Claim 2, Riggs discloses the shoe of claim 1 wherein each first lug of the plurality of first lugs is cylindrical in shape (Fig. 4 shows the lugs are cylindrical-like in shape as they appear to be a 3D structure that is a circular shape [see Fig. 2, #25] and straight sides. The Examiner notes that the Applicant’s drawings Figs. 11-14 show the lugs having a cylindrical-like shape because they appear to be conical [which is cylindrical-like], not precisely cylindrical).
Regarding Claim 3, Riggs discloses the shoe of claim 2 wherein each first lug of the plurality of first lugs is of a circular shape (Fig. 2 shows the first lugs and second lugs are all circular in shape) in a cross-section taken through such each first lug of the plurality of first lugs (Fig. 2 shows the first lugs and second lugs are all circular in shape; though a cross-section is not expressly shown, it appears if a cross-section were made of the first/second lugs of Figs. 1-4 that they would be circular in shape) and perpendicular to the longitudinal axis of such each first lug (Figs. 2-4), and wherein each second lug of the plurality of second lugs is of a circular shape (Fig. 2 shows the first lugs and second lugs are all circular in shape) in a cross-section taken through such each second lug of the plurality of second lugs (Fig. 2 shows the first lugs and second lugs are all circular; though a cross-section is not expressly shown, it appears if a cross-section were made of the first/second lugs of Figs. 1-4 that they would be circular in shape) and perpendicular to the longitudinal axis of such each second lug of the plurality of second lugs (Figs. 2-4).
Regarding Claim 4, Riggs discloses the shoe of claim 1 wherein each first lug of the plurality of first lugs is of a circular shape (Fig. 2 shows the first lugs and second lugs are all circular in shape) in a cross-section taken through such each first lug of the plurality of first lugs (Fig. 2 shows the first lugs and second lugs are all circular in shape; though a cross-section is not expressly shown, it appears if a cross-section were made of the first/second lugs of Figs. 1-4 that they would be circular in shape) and perpendicular to the longitudinal axis of such each first lug (Figs. 2-4), and wherein each second lug of the plurality of second lugs is of a circular shape (Fig. 2 shows the first lugs and second lugs are all circular in shape) in a cross-section taken through such each second lug of the plurality of second lugs (Fig. 2 shows the first lugs and second lugs are all circular; though a cross-section is not expressly shown, it appears if a cross-section were made of the first/second lugs of Figs. 1-4 that they would be circular in shape) and perpendicular to the longitudinal axis of such each second lug of the plurality of second lugs (Figs. 2-4).
Regarding Claim 5, Riggs discloses the shoe of claim 1 wherein the first plurality of lugs are arranged in a first row (Riggs Annotated Fig. 2), and wherein the second plurality of lugs are arranged in a second row (Riggs Annotated Fig. 2) adjacent the first row (Fig. 2).
Regarding Claim 6, Riggs discloses the shoe of claim 5 wherein the first row is diagonal relative to the shoe axis (Fig. 2), and wherein the second row is diagonal relative to the shoe axis (Fig. 2).
Regarding Claim 7, Riggs discloses the shoe of claim 6 wherein the first row is parallel to the second row (Fig. 2).
Regarding Claim 8, Riggs discloses the shoe of claim 7 wherein the first row is devoid of any of the second lugs (Riggs Annotated Fig. 2 shows the first row does not have any of the second lugs).
Regarding Claim 9, Riggs discloses the shoe of claim 8 wherein the second row is devoid of any of the first lugs (Riggs Annotated Fig. 2 shows the second row does not have any of the first lugs).
Regarding Claim 10, Riggs discloses the shoe of claim 1 wherein the first plurality of lugs are arranged in a plurality of first rows (Fig. 2 shows alternating first and second rows of lugs; though not shown in the figures, the first/second lugs are implied to be throughout the bottom surface of the shoe; Riggs Annotated Fig. 2), and wherein the second plurality of lugs are arranged in a plurality of second rows (Fig. 2 shows alternating first and second rows of lugs), each row of the plurality of first rows having at least three first lugs (Figs. 2-4), each row of the plurality of second rows having at least three second lugs (Figs. 2-4), each row of the plurality of first rows being adjacent at least one row of the plurality of second rows (Fig. 2).
Regarding Claim 11, Riggs discloses the shoe of claim 10 wherein no two rows of the plurality of first rows are adjacent one another (Figs. 2-4; Col. 2, l. 39-58).
Regarding Claim 12, Riggs discloses the shoe of claim 11 wherein no two rows of the plurality of second rows are adjacent one another (Fig. 2).
Regarding Claim 13, Riggs discloses the shoe of claim 10 wherein each of the plurality of first rows is diagonal relative to the shoe axis (Riggs Annotated Fig. 2), and wherein each of the plurality of second rows is diagonal relative to the shoe axis (Riggs Annotated Fig. 2).
Regarding Claim 14, Riggs discloses the shoe of claim 10 wherein each row of the plurality of first rows is devoid of any of the second lugs (Riggs Annotated Fig. 2), and wherein each row of the plurality of second rows is devoid of any of the first lugs (Riggs Annotated Fig. 2).
Regarding Claim 18, Riggs discloses the shoe of claim 1 wherein the distal end surfaces of each of the plurality of first lugs is sloped at an angle between 200 and 800 (Col. 2, l. 38-58, “ the cleats 27 and 28 extend with the respective axes 29 and 30 at an angle other than normal to the plane of the midsole surface… the angle between each axis and this sole surface can range between 15 degrees and 89 degrees”; Figs. 1-4 show the distal end of each lug is angled) relative to the longitudinal axis of such each first lug of the plurality of first lugs (Figs. 3-4; Col. 2, l. 38-58), and wherein the distal end surfaces of each of the plurality of second lugs is sloped at an angle between 200 and 800 (Col. 2, l. 38-58, “ the cleats 27 and 28 extend with the respective axes 29 and 30 at an angle other than normal to the plane of the midsole surface… the angle between each axis and this sole surface can range between 15 degrees and 89 degrees”; Figs. 1-4 show the distal end of each lug is angled) relative to the longitudinal axis of such each second lug of the plurality of second lugs (Figs. 3-4; Col. 2, l. 38-58).
Regarding Claim 19, Riggs discloses the shoe of claim 1 wherein the distal end surfaces of each of the plurality of first lugs is sloped at an angle between 450 and 750 (Col. 2, l. 38-58, “ the cleats 27 and 28 extend with the respective axes 29 and 30 at an angle other than normal to the plane of the midsole surface… the angle between each axis and this sole surface can range between 15 degrees and 89 degrees”; Figs. 1-4 show the distal end of each lug is angled) relative to the longitudinal axis of such each first lug of the plurality of first lugs (Figs. 3-4; Col. 2, l. 38-58), and wherein the distal end surfaces of each of the plurality of second lugs is sloped at an angle between 450 and 750 (Col. 2, l. 38-58, “ the cleats 27 and 28 extend with the respective axes 29 and 30 at an angle other than normal to the plane of the midsole surface… the angle between each axis and this sole surface can range between 15 degrees and 89 degrees”; Figs. 1-4 show the distal end of each lug is angled) relative to the longitudinal axis of such each second lug of the plurality of second lugs (Figs. 3-4; Col. 2, l. 38-58).
Regarding Claim 20, Riggs discloses the shoe of claim 1 wherein the distal end surfaces of each of the plurality of first lugs is sloped at an angle between 550 and 650 (Col. 2, l. 38-58, “ the cleats 27 and 28 extend with the respective axes 29 and 30 at an angle other than normal to the plane of the midsole surface… the angle between each axis and this sole surface can range between 15 degrees and 89 degrees”; Figs. 1-4 show the distal end of each lug is angled) relative to the longitudinal axis of such each first lug of the plurality of first lugs (Figs. 3-4; Col. 2, l. 38-58), and wherein the distal end surfaces of each of the plurality of second lugs is sloped at an angle between 550 and 650 (Col. 2, l. 38-58, “ the cleats 27 and 28 extend with the respective axes 29 and 30 at an angle other than normal to the plane of the midsole surface… the angle between each axis and this sole surface can range between 15 degrees and 89 degrees”; Figs. 1-4 show the distal end of each lug is angled) relative to the longitudinal axis of such each second lug of the plurality of second lugs (Figs. 3-4; Col. 2, l. 38-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs as applied to claim 1 above.
Regarding Claim 15, Riggs discloses the shoe of claim 1 wherein each distal end of the plurality of first lugs has a first lug minimum length (Riggs Annotated Fig. 3) and a first lug maximum length (Riggs Annotated Fig. 3), the first lug minimum length corresponding to a distance from the sole bottom surface to a point on the distal end surface closest to the sole bottom surface (Riggs Annotated Fig. 3), the first lug maximum length corresponding to a distance from the sole bottom surface to a point on the distal end surface farthest from the sole bottom surface (Riggs Annotated Fig. 3), and wherein each distal end of the plurality of second lugs have a second lug minimum length (Riggs Annotated Fig. 3) and a second lug maximum length (Riggs Annotated Fig. 3), the second lug minimum length corresponding to a distance from the sole bottom surface to a point on the distal end surface closest to the sole bottom surface (Riggs Annotated Fig. 3), the second lug maximum length corresponding to a distance from the sole bottom surface to a point on the distal end surface farthest from the sole bottom surface (Riggs Annotated Fig. 3).
Riggs Fig. 3 appears to show the first lug minimum length being between 30% and 80% of the first lug maximum length and the second lug minimum length being between 30% and 80% of the second lug maximum length but does not expressly disclose the first lug minimum length being between 30% and 80% of the first lug maximum length and the second lug minimum length being between 30% and 80% of the second lug maximum length. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to design the lugs to have the difference in minimum and maximum lug length between 30-80% to create the desired traction characteristics on the ground surface when engaging the lugs during activities, and since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 16, the modified shoe of Riggs discloses the shoe of claim 15 wherein the first lug minimum length is on a medial side of the first plurality of lugs (Riggs Annotated Fig. 2), and wherein the second lug minimum length is on a lateral side of the second plurality of lugs (Riggs Annotated Fig. 2).
Regarding Claim 17, the modified shoe of Riggs discloses the shoe of claim 16 wherein the first lug maximum length is on a lateral side of the first plurality of lugs (Riggs Annotated Fig. 2), and the second lug maximum length is on a medial side of the second plurality of lugs (Riggs Annotated Fig. 2).

    PNG
    media_image1.png
    423
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    1110
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed November 02, 2022, with respect to the 35 USC 102 of claims 1-14 and 18-20 and the 35 USC 103 of claims 15-18 have been considered but are not persuasive.
Regarding the 35 USC 102 of claims 1-14 and 18-20, Applicant argues:
Regarding claim 1, Riggs does not disclose that “each first lug of the plurality of first lugs projecting perpendicularly from the sole bottom surface” and “each second lug of the plurality of second lugs projecting perpendicularly from the sole bottom surface” (Remarks Page 8, l. 3-5)
The Examiner respectfully disagrees. Inasmuch as has been claimed, Riggs Figs. 3-4 show lugs (#27/28) that extend perpendicularly (not parallel) from the sole bottom surface, and though not expressly shown, there is at least one point between the lugs and the sole bottom surface that can create a 90-degree angle. See rejection above.
Regarding claim 2, Riggs does not disclose that “each first lug of the plurality of lugs is cylindrical in shape”
The Examiner respectfully disagrees. Inasmuch as has been claimed, Riggs Fig. 4 shows the lugs #27/28 are cylindrical in shape as they are shaped “like a cylinder” inasmuch as Applicant’s lugs can be considered to be shaped “like a cylinder” . See rejection above.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claims 2-20 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                             
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732